Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 12, 2018

                                      No. 04-17-00317-CV

  Lloyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
   The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
      Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke et al,
                                          Appellants

                                                v.

XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum Oil
                     & Gas, LLC and Modelo Energy, LLC,
                                    Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 15-09-0864-CVA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        This appeal was initially abated on February 22, 2018, to allow the parties time to obtain
approval of a settlement agreement from the probate court. On March 21, 2018, we issued an
order informing the parties that this appeal would remain abated and directing the appellees to
advise this Court, in writing, of the status of the probate court’s review of the settlement
agreement on or before May 2, 2018.

         On May 2, 2018, the appellees filed a letter informing this Court that the probate court
signed an order granting a motion to approve a settlement agreement on April 21, 2018. The
appellees said they anticipated that a request for an agreed dismissal of this appeal would follow
and they requested the continued abatement of this appeal. On May 3, 2018, the appellants filed
a letter informing this court that they agreed to the continued abatement of this appeal. Although
we did not issue an new abatement order in response to the parties’ letters, we have allowed this
appeal to remain abated.

        As of the date of this order, a request for an agreed dismissal of this appeal has not been
filed. We, therefore, ORDER the appellees to explain, in writing, on or before July 12, 2018,
why the abatement of this appeal should remain in effect. This Court will entertain a motion for
an agreed dismissal of this appeal in lieu of an explanation from the appellees.
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court